By the court, Ingraham, F. J.
Two questions are presented to us in the disposition of this case. One is as to the proper construction of the agreement between the parties, and the second as to the sufficiency of the demand made on the plaintiff for delivery of the bonds to the trustees. By the contract, the bondholders agreed to surrender to the trustees or attorneys appointed under the agreement, “ the bonds, with all the coupons thereon, set opposite to their signatures, whenever they should be required so to do, and to receive in lieu thereof the mortgage bonds of the new company,” &c. In order rightly-to construe this. contract, we must look at the whole scope and object of the agreement. The Milwaukee and Mis*426sissippi Railroad Company had become unable to pay its debts, and suits of foreclosure had been commenced on the mortgage given to secure classes of bondholders, and the object of the agreement was to provide for purchasing the road and organizing a new company, under the name of the Milwaukee and Prairie du Chien Railway Company. It also was intended to choose the trustees and attorneys to act for the parties to the agreement in purchasing the road, and whén purchased they were to organize a new company, and such new company was to issue bonds to the amount of the first mortgage bondholders of the old company, which, the signers to the agreement agreed to receive from the new company in exchange for the bonds they held, whenever the new company should be prepared to issue them.
.1 think it is apparent from these provisions, that the trustees were the mere agents of the signers of the contract. They had no interest of their own. The only means that was' provided for the purchase of Ihe road was the bonds held by the signers of the contract, and these were to be surrendered to the trustees whenever demanded by them. It is idle to suppose that the trustees were required to buy a road and advance the money therefor to the amount of $2,300,000, and to give the benefit of such purchase to the bondholders. On the contrary, I think it was the duty of the parties to the contract to -furnish the means for such purchase, and that ■ such was the intent of the provision requiring a surrender to the trustees of the bonds held by the respective parties. The other provisions of the contract show that it was contemplated that these bonds should go into the hands of the trustees, and be held by them for the purposes of the agreement. The time of delivery was to be fixed by the trustees. The trustees were to make the purchase, and were prohibited from doing anything whereby any party should become liable to pay any money without his written assent, and were prohibited from selling, *427hypothecating or incumbering the bonds which might pome into their possession. These views are also strengthened by the provision in the decree of foreclosure, authorizing payment to be made for the railroad when sold, in the first mortgage bonds of the old company.
It was contended by the plaintiff, that he was entitled to receive the bonds of the new company when he surrendered the old ones. This view cannot be sustained. He was bound to surrender the old bonds when demanded, but the new bonds were not to be¡ issued until after the purchase of the road and the organization of a new company. Even after that, the trustees under the agreement had nothing to do with the issue of such bonds, but they were to be issued by the new company, and the parties agreed to receive from such new company the bonds at par for the old bonds. The bondholders had, therefore, no right to insist on an issue to them of the new bonds, before they were required by the contract to surrender the old ones.
Upon this branch of the case, I think the plaintiff was bound to surrender his bonds to the company when required, and that he had no right to insist at that time on a delivery of the new ones. The conduct of the plaintiff in reference to some bonds held by him, shows that such was his understanding of. his obligations. On receipt of the notice from the trustees, he delivered to them three bonds of the five for which he had signed the contract, and took the certificate of the trustees that he was entitled to receive new bonds therefor. His acts show that he understood and assented to this construction of the agreement.
The second question is, whether the trustees gave to the plaintiff the requisite notice. In September, 1860, notice was given by the trustees to the bondholders, among whom was the plaintiff, that it was necessary that they should have the immediate control and possession of the bonds, and requesting the holders to deposit their bonds with the trustees before the 31st October, 1860. The plaintiff *428received this notice, and complied with it by a deposit of three bonds. The contract does not require a personal demand. This may be made in writing, and I am at a loss to see why the notice so served upon the plaintiff was not in all respects a sufficient demand, and one which rendered compliance with it necessary by those who wished to avail themselves of the benefits of the contract. The demand was in writing. It specified the articles demanded, and stated the time of performance. It was in all respects full and sufficient, and the pers<|pal service of it upon the plaintiff rendered the demand complete.
There is another fact found by the referee, which shows that the plaintiff is not now entitled to the relief he asks. Upon the sale of the road, the amount of the purchase money yielded sixty per cent, on the bonds held by the plaintiff. This amount the trustees were required to pay into court for the use of the plaintiff, before they could obtain the title to the road. This money still remains in court, to the credit of the plaintiff. He has been paid in this way. the amount to which he was entitled as a creditor of the old company, on the foreclosure. Hot having complied with the terms of the contract, he has no right to claim any benefits under it.
Something was said upon the argument in the plaintiff’s favor, upon the ground that inasmuch as these bonds were in the hands of the trustees, and they could make the exchange, that equity would not work a forfeiture of the plaintiff’s property, by holding him toa strict performance of his contract. While this is a rule sometimes sanctioned, it is never adopted where a greater injustice would be inflicted on the other party. And where in consequence of the non-performance of the party seeking the aid of a court of equity to relieve him from the loss sustained by him thereby, other persons have been bompelled to raise large sums of money to pay off the claims held by him, it can hardly be equitable to say that the mere interest on *429the money while lying unemployed in court, would be a sufficient compensation. If all the bondholders had refused to deposit their bonds, as the plaintiff did, and the trustees had been compelled to raise the whole of the purchase money to pay for the road, it would hardly be urged, that they all could come in, after the purchase had been completed, and been found to be a profitable investment, and elect to become interested therein. If they all could not, I see no reason why any one of them should have the right to such an election. %
The judgment should be reversed, the report of the referee set aside and a new trial ordered, costs to abide event.